United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pismo Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1547
Issued: January 28, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 8, 2018 appellant filed a timely appeal from a May 14, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish that his diagnosed
conditions are causally related to the accepted January 23, 2018 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the May 14, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On January 25, 2018 appellant, then a 55-year-old distribution/window clerk, filed a
traumatic injury claim (Form CA-1) alleging that on January 23, 2018 he injured his neck and
upper back lifting a 24-pound parcel from a hamper. He placed the parcel on a scale and then
returned it to the hamper. Appellant reported hearing a pop in his back, followed by excruciating
neck and upper back pain, as well as tingling and numbness in both upper extremities. He did not
stop working at the time of the alleged incident.
In a January 24, 2018 report, Dr. Frank Gonzales, an occupational medicine specialist,
obtained a history of appellant experiencing a popping sensation and pain in his neck and upper
back pain after lifting a box on January 23, 2018.3 Appellant’s current symptoms included pain in
his neck, upper back, shoulders, forearms, and elbows, and numbness in his wrists and hands.
Dr. Gonzales provided examination findings of muscle spasms and pain in the cervical and
thoracic spine, bilateral shoulders, elbows, wrists, and hands, and decreased sensation in the
bilateral upper extremities. He diagnosed sprains/strains of the cervical and thoracic spine, to rule
out a bilateral rotator cuff tear, bilateral wrist sprains/strains, to rule out bilateral carpal tunnel
syndrome, bilateral repetitive motion syndrome of the forearms, wrists, and hands, bilateral
tendinitis/tenosynovitis of the wrists and hands, bilateral forearm and elbow tendinitis, bilateral
elbow lateral epicondylitis, bilateral upper extremity muscle spasms at C1-7 and T1-12, bilateral
upper extremity radiculopathy, and bilateral upper extremity pain. Dr. Gonzales checked a box
marked “yes” that the findings and diagnoses were consistent with appellant’s account of the injury
and provided work restrictions.
In a state workers’ compensation progress report form dated January 31, 2018,
Dr. Gonzales provided his examination findings of pain and spasms of the cervical and thoracic
spine. He diagnosed a fascia and tendon muscle strain, thoracic ligament sprain, a sprain and strain
of an unspecified fascia muscle, a rotator cuff sprain, carpal tunnel syndrome, unspecified
mononeuropathy, acute and chronic crepitant synovitis, other unspecified synovitis and
tenosynovitis, and unspecified elbow lateral epicondylitis. Dr. Gonzales opined that appellant
could work with restrictions.
Dr. Gonzales provided similar progress reports on February 8, 15, and 23 and March 8, 16,
and 29, 2018.
In duty status reports (Form CA-17) dated March 16 and 29, 2018, Dr. Gonzales diagnosed
cervical and thoracic sprain and repetitive motion syndrome of the wrists. He checked a box
marked “yes” that the history of injury provided corresponded to that on the form of appellant
straining his upper back lifting a 24-pound package. Dr. Gonzales found that he could perform
modified employment.
OWCP, in a development letter dated April 6, 2018, requested that appellant submit
additional factual and medical information, including a reasoned medical opinion from his
attending physician explaining how a diagnosed condition had resulted from the alleged
3
On January 23, 2018 the employing establishment completed an authorization for examination and/or treatment
(Form CA-16) authorizing appellant to obtain treatment from Dr. Gonzales.

2

January 23, 2018 employment incident. It advised him that a physician checking a box marked
“yes” in response to a question on a form was insufficient to establish causal relationship absent
supporting rationale.
Appellant submitted state workers’ compensation progress reports from Dr. Gonzales
dated March 29, and April 13 and 27, 2018. Dr. Gonzales diagnosed the same conditions as in his
prior progress reports and provided work restrictions.
By decision dated May 14, 2018, OWCP denied appellant’s traumatic injury claim. It
found that he had not met his burden of proof to establish that his diagnosed conditions were
causally related to the accepted January 23, 2018 employment incident and, therefore, he had not
established that he “sustained and injury and/or medical condition causally related to the accepted
work event(s).”
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.7 There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time and place, and in the manner alleged.8 Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.9
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.10 The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
4

Supra note 1.

5

T.M., Docket No. 18-0972 (issued December 13, 2018); E.B., Docket No. 17-0164 (issued June 14, 2018).

6

P.S., Docket No. 17-0939 (issued June 15, 2018).

7

S.W., Docket No. 18-0721 (issued November 6, 2018); M.C., Docket No. 18-0361 (issued August 15, 2018).

8

V.J., Docket No. 18-0452 (issued July 3, 2018).

9

Id.

10

T.P., Docket No. 18-0240 (issued June 18, 2018).

3

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that his
diagnosed conditions are causally related to the accepted January 23, 2018 employment incident.
Appellant submitted form reports from Dr. Gonzales in support of his claim.12 In an initial
report dated January 24, 2018, Dr. Gonzales noted that appellant had experienced pain in his neck
and upper back after lifting a box the preceding day. On examination, he found pain and muscle
spasms in the thoracic spine, cervical spine, and upper extremities. Dr. Gonzales diagnosed
sprains/strains of the cervical and thoracic spine, possible bilateral rotator cuff tears, bilateral wrist
sprains/strains, possible bilateral carpal tunnel syndrome, bilateral repetitive motion syndrome of
the forearms, wrists, and hands, bilateral tendinitis/tenosynovitis of the wrists and hands, bilateral
forearm and elbow tendinitis, bilateral elbow lateral epicondylitis, bilateral upper extremity muscle
spasms at C1-7 and T1-12, bilateral upper extremity radiculopathy, and bilateral upper extremity
pain. In response to a question on the form regarding whether the findings and diagnoses were
consistent with appellant’s account of the injury, he checked a box marked “yes.” The Board has
held, however, that a physician’s opinion on causal relationship that consists only of checking a
box marked “yes” to a form question, without supporting medical rationale, has little probative
value and is insufficient to establish causal relationship.13 Dr. Gonzales failed to provide reasoning
in support of his causation finding or explain how, physiologically, the movements involved in the
employment incident caused or contributed to the diagnosed conditions.14 As he failed to provide
a well-rationalized explanation regarding causal relationship between appellant’s diagnosed
conditions and the accepted employment incident, his report is of little probative value.15
The remaining reports from Dr. Gonzales are insufficient to meet appellant’s burden of
proof. In state workers’ compensation form reports dated January 31 through March 29, 2018, he
provided diagnoses and found work restrictions. Dr. Gonzales did not, however, specifically
attribute the diagnosed conditions to the accepted employment incident. Medical evidence that

11

H.B., Docket No. 18-0781 (issued September 5, 2018).

12

The Board notes that the employing establishment issued appellant a signed authorization for examination and/or
treatment (Form CA-16) dated January 23, 2018 authorizing treatment with Dr. Gonzales. The Board has held that
where an employing establishment properly executes a CA-16 form, which authorizes medical treatment as a result
of an employee’s claim for an employment-related injury, it creates a contractual obligation which does not involve
the employee directly to pay the cost of the examination or treatment regardless of the action taken on the claim. See
20 C.F.R. §§ 10.300, 10.304; R.W., Docket No. 18-0894 (issued December 4, 2018).
13

See S.S., Docket No. 18-0950 (issued October 23, 2018).

14

M.C., Docket No. 18-0361 (issued August 15, 2018).

15

Id.

4

does not offer an opinion regarding the cause of the employee’s condition is of no probative value
on the issue of causal relationship.16
Dr. Gonzales also completed CA-17 forms dated March 16 and 29, 2018. He diagnosed
cervical and thoracic sprain and repetitive motion syndrome of the wrists. Dr. Gonzales checked
a box marked “yes” that the history of injury appellant provided corresponded to that on the form
of him straining his upper back lifting a package. As discussed, an opinion on causal relationship
which consists only of a physician checking a box marked “yes” to a medical form question on
whether the claimant’s condition was related to the history given is of little probative value.17
Without explanation or rationale for the conclusion reached, such a report is insufficient to
establish causal relationship.18 Dr. Gonzales did not provide medical rationale for his opinion and
thus his report is of diminished probative value.19
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his
diagnosed conditions are causally related to the accepted January 23, 2018 employment incident.

16

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

17

D.W., Docket No. 17-1151 (issued November 7, 2017).

18

Id.

19

Supra note 14.

5

ORDER
IT IS HEREBY ORDERED THAT the May 14, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 28, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

